Citation Nr: 0303811	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  95-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 21, 1993 
for a 30 percent evaluation for the service-connected post-
concussion syndrome manifested by headaches.


REPRESENTATION

Appellant represented by:	Michael J. Bird, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This matter originally came before the Board of Veterans 
Appeals (Board) from a July 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied a compensable evaluation 
for the service-connected post-concussion syndrome.  During 
the pendency of this appeal, the case was transferred to the 
Portland, Oregon, RO, which now has jurisdiction of the case.

In November 1997, this case was remanded to the RO by the 
Board for further evidentiary development.  The veteran was 
also asked to clarify the precise nature of the benefit being 
sought.  He stated that he wanted an increased evaluation for 
the service-connected post-concussion syndrome.  Once a 10 
percent evaluation was granted by decision of the RO in 
January 2000, the veteran requested that he be assigned an 
earlier effective date for this award.  

In November 2000, the Board issued a decision which increased 
the evaluation assigned to the service-connected post-
concussion syndrome to 30 percent, effective June 21, 1993.  
This decision also denied entitlement to an effective date 
earlier than June 21, 1993 for the award of this benefit.  
This decision was implemented by a rating action issued by 
the RO in December 2000.

In April 2001, the appellant appealed the issue of 
entitlement to an earlier effective date to the Court of 
Appeals for Veterans Claims (Court).  On April 24, 2001, the 
Court issued an order which vacated that part of the Board's 
November 2000 decision and remanded the case to the Board for 
action consistent with its order.  A copy of the order has 
been associated with the claims file.  

In September 2001, the Board remanded this issue to the RO 
for re-consideration of the claim pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103A & 5107 (2002)) 
(VCAA).  The veteran was then issued a supplemental statement 
of the case (SSOC) in December 2002, which continued the 
denial of his claim.


FINDINGS OF FACT

1.  The RO issued a rating decision in March 1956, which 
granted service connection for "acute brain syndrome 
(concussion), recovered;" this disorder was assigned a 30 
percent disability evaluation.

2.  In May 1956, the RO issued a decision which reduced the 
evaluation of the veteran's service-connected concussion 
residuals to 0 percent.  This decision also changed the 
diagnostic classification of this disability to show the 
presence of an "emotionally unstable personality."  The 
reduction was effective July 29, 1956; he was notified of 
this reduction at his address of record and was given 60 days 
to present evidence showing that the reduction should not be 
made; he failed to submit any evidence or argument during 
this time period.

3.  In March 1958, the RO issued a decision which found that 
the May 1956 rating action, which had granted service 
connection for a personality disorder, was clearly and 
unmistakably erroneous; it proposed to sever service 
connection for this disorder and to continue the 
noncompensable rating for the service-connected concussion 
residuals.  The veteran was notified of this proposed action 
at his address of record and he was given 60 days in which to 
respond, which he failed to do.

4.  A June 1958 RO decision promulgated the proposed 
severance of service connection; it also confirmed the 
noncompensable evaluation assigned to the concussion 
residuals, effective July 29, 1956.  The veteran failed to 
timely appeal this action.

5.  On June 21, 1993, the veteran filed a claim for an 
increased evaluation for his service-connected concussion 
residuals.

6.  In January 2000, the RO issued a decision which increased 
the evaluation assigned to the service-connected concussion 
residuals to 10 percent, effective June 21, 1993.

7.  In November 2000, the Board issued a decision which 
increased the evaluation assigned to the service-connected 
concussion residuals to 30 percent; this decision was 
promulgated by the RO in December 2000, with an effective 
date of June 21, 1993.


CONCLUSION OF LAW

Under the governing law, the effective date of the award of 
30 percent for the service-connected post-concussion syndrome 
manifested by headaches is June 21, 1993.  38 U.S.C.A. 
§§ 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.159, 3.400, 
3.400(o)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he should be awarded an 
effective date in the 1950's for the award of a compensable 
evaluation for his service-connected concussion residuals.  
He has claimed that he had disagreed with the reduction made 
effective July 29, 1956.  Therefore, he believes that an 
earlier effective date is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.




Factual background

The veteran was originally awarded service connection for an 
acute brain syndrome (concussion) by a rating action issued 
in March 1956.  At that, this disorder was assigned a 30 
percent disability evaluation.  In May 1956, the RO issued a 
decision which reduced the evaluation assigned to 0 percent.  
The diagnostic classification was also changed to indicate 
the presence of an emotionally unstable personality.  The 
reduction to 0 percent was made effective July 29, 1956.  He 
was sent notification of this reduction to the address then 
of record.  The letter informed him that he had 60 days in 
which to present evidence or argument that the reduction 
should not be made.  No such evidence or argument was 
presented by the veteran.

In March 1958, the RO issued another decision which found 
clear and unmistakable error in the May 1956 rating action 
which had granted service connection for a personality 
disorder.  It was proposed to sever service connection for 
this disorder.  However, the noncompensable evaluation for 
the service-connected concussion residuals was confirmed and 
continued.  Again, the veteran was sent notification of this 
proposal at the address of record and was again given 60 days 
in which to respond.  He failed to respond to this 
correspondence.

In June 1958, the RO issued a decision which promulgated the 
action proposed in the March 1958 rating action.  It also 
confirmed the 0 percent evaluation assigned to the concussion 
residuals, effective July 29, 1956.  The veteran did not file 
a timely appeal of this decision.

On June 21, 1993, the veteran filed a claim for an increased 
evaluation for his service-connected post-concussion 
residuals with headaches.  In connection with this claim, he 
submitted treatment records dated between January and May 
1993 from G.Z., M.D., his private physician.  These did not 
reflect any treatment for the service-connected concussion 
residuals.

Medical records developed between May 1990 and June 1998 were 
then obtained.  These showed that the veteran was treated for 
recurring headaches, to include radiating headaches and pain 
in the occipital area.  Accompanying these headaches were 
complaints of vertigo, dizziness, blurred vision and 
complaints of seeing spots before his eyes.  He also noted 
intermittent episodes of memory loss.  Neurological studies 
were negative, except for unrelated problems with the spine.  
Between May and July 1990, he had sought treatment for an 
exacerbation of his occipital and neck pain and headaches.  
In December 1992, he had one complaint of memory loss.


Relevant laws and regulations

In general, the effective date of a claim for increase will 
be date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2002).  
According to 38 C.F.R. § 3.400(o)(2) (2002), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date; otherwise, the date of receipt of the claim.  
The Court has held, in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the one year prior to the 
claim, the increase in disability was ascertainable.  See 
also VAOPGCPREC 12-98 (Sept. 23, 1998).

The veteran's service-connected concussion residuals 
manifested by headaches has been rated by analogy to migraine 
headaches.  38 C.F.R. § 4.20 (2002).  According to 38 C.F.R. 
Part 4, Diagnostic Code 8100 (1992), a 30 percent evaluation 
for migraines is warranted when there are characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent evaluation required 
very frequent completely prostrating attacks and prolonged 
attacks productive of severe economic inadapatability.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the VCAA was signed into law.  This 
enhanced the notification and assistance duties of VA towards 
claimants.  In the instant case, these duties have been met.  
In September 2001, this case was remanded by the Board so 
that the RO could consider whether any further notification 
or development action was needed pursuant to the VCAA.  In 
January 2001, the veteran was sent correspondence by the RO 
which informed him of the provisions of the VCAA and which 
informed of what evidence and information would be obtained 
by VA and what information and information he needed to 
provide in order to substantiate his claim.  In May 2002, the 
veteran indicated that he had no further evidence to submit. 

Thus, the RO has informed the veteran of the information and 
evidence necessary to substantiate his claim.  The RO has 
notified him of what evidence and information was being 
obtained by VA and what evidence and information he needed to 
provide.  For these reasons, further development is not 
needed to meet the requirements of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).


Discussion

After carefully reviewing the evidence of record, it is found 
that an effective date earlier than June 21, 1993 for the 
assignment of a 30 percent evaluation for the service-
connected concussion residuals manifested by headaches is not 
warranted.  In the instant case, the veteran's claim for an 
increased (compensable) evaluation was received on June 21, 
1993.  In November 2000, the Board issued a decision which 
awarded a 30 percent disability evaluation, effective June 
21, 1993.  There is no communication in the file dated prior 
to this that could be construed to be a claim.  The evidence 
that was associated with this claim and which was dated 
during the one year period prior to the date of the claim 
does not show that it was factually ascertainable that an 
evaluation of 30 percent was warranted.  These records 
reflect treatment on only one occasion during this one year 
time period; that is, in December 1992.  Therefore, the facts 
of this case did not show that between June 1992 and June 21, 
1993, the veteran suffered from characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, as would have been required to justify a 30 
percent evaluation. 

The Board has noted the veteran's argument that he had 
disagreed with the 1956 reduction from 30 to 0 percent for 
his service-connected disability.  However, a review of the 
record does not contain any evidence of such a disagreement.  
The evidence shows that the veteran was properly notified of 
the reduction actions taken by the RO; these were mailed to 
the address then of record.  However, there is no indication 
in the record that the veteran ever responded to these 
notices.  Thus, the decision to reduce his evaluation to 0 
percent, effective July 29, 1956, became final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(2002).

Finally, the Board has taken note of the veteran's statements 
that the reduction made in 1956 was erroneous.  However, it 
is found that such statements do not constitute a valid claim 
for clear and unmistakable error.  In order for such a claim 
to be valid, a claimant must assert more than a disagreement 
with how the facts of the case were weighed or evaluated.  
Rather, a claimant must identify the alleged error and 
provide persuasive reasons why the outcome would have been 
different save for the alleged error.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), en banc reviewed denied, Fugo v. Brown, 6 Vet. 
App. 162 (1994).  Such an assertion has not been made in this 
case.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an earlier effective date 
for the award of a 30 percent disability evaluation for the 
service-connected post-concussion residuals manifested by 
headaches.


ORDER

Entitlement to an effective date earlier than June 21, 1993 
for the award of a 30 percent disability evaluation for the 
service-connected post-concussion residuals manifested by 
headaches is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

